UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 12, 2007 Date of Report (Date of earliest event reported) ANWORTH MORTGAGE ASSET CORPORATION. (Exact Name of Registrant as Specified in its Charter) Maryland (State or Other Jurisdiction of Incorporation) 001-13709 52-2059785 (Commission File Number) (IRS Employer Identification No.) 1299 Ocean Avenue, 2nd Floor, Santa Monica, California 90401 (Address of Principal Executive Offices) (Zip Code) (310) 255-4493 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On July 13, 2007, Anworth Mortgage Asset Corporation (the “Company”) issued a press release announcing that, on July 12, 2007, its board of directors had declared a dividend of $0.05 per share on the Company’s common stock for the second quarter of 2007.The Company also announced that, on July 12, 2007, its board of directors had declared a dividend of $0.539063 per share on the Company’s 8.625% Series A Cumulative Preferred Stock for the third quarter of 2007. The Company also announced that, on July 12, 2007, its board of directors had declared a dividend of $0.390625 per share on the Company’s 6.25% Series B Cumulative Convertible Preferred Stock for the third quarter of 2007.A copy of that release is furnished as Exhibit 99.1 to this report. The information in this Current Report on Form 8-K (including Exhibit 99.1 referenced in Item 9.01 below) is being provided under Item 7.01 of Form 8-K and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information in this Current Report (including Exhibit 99.1 referenced in Item 9.01 below) shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended (the “Securities Act”), except as shall be expressly set forth by specific reference in such filing. As discussed therein, the press release contains forward-looking statements within the meaning of the Securities Act and the Exchange Act and, as such, may involve known and unknown risks, uncertainties and assumptions. These forward-looking statements relate to the Company’s current expectations and are subject to the limitations and qualifications set forth in the press release as well as in the Company’s other documents filed with the United States Securities and Exchange Commission, including, without limitation, that actual events and/or results may differ materially from those projected in such forward-looking statements. Item 9.01 Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit 99.1 Press Release dated July 13, 2007 of the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ANWORTH MORTGAGE ASSET CORPORATION Date: July 13, 2007 By: /s/Lloyd McAdams Chief Executive Officer EXHIBIT INDEX Exhibit # Description 99.1 Press Release dated July 13, 2007 of the Registrant. 4
